DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to application IT102016000034579 filed in Italy on 04/05/2016. The certified copy has been filed on 9/25/2018 in parent Application No. 16088107, which was filed on 9/25/2018.

Claim Objections
Applicant is advised that should Claims 1 and 4-8 be found allowable, Claims 9-14 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 3 and 16 are objected to because of the following informalities: 
In Claim 3, "integration over time a difference…” should instead read “integration over time of a difference…”
In Claim 16, "advance" should instead read "advances."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 2, the claim recites “wherein said driving signal (C(Tj+1)) is generated by integration over time of the error signal (e(Tj+1)).” Claim 2 depends from Claim 1, which recites generating the driving signal via an adaptive filter that implements a Least Mean Square (LMS) algorithm. In other words, Claim 2 recites both the use of the adaptive filter that implements the LMS algorithm as well as the integration over time of the error signal. However, the disclosure as originally filed (see e.g. specification ¶0061 and Figures 6 and 7) describes the integrator 805 as being a replacement for the adaptive filter, in order to implement the invention more simply. Therefore, the disclosure as originally filed appears to describe either the use of the adaptive filter or the integrator in the alternative, but not both of the elements in combination in a single control method or circuit. Thus, the subject matter of the combination of the adaptive filter and the integration was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 3, the claim recites “wherein said driving signal (C(Tj+1)) is generated by integration over time a difference between (i) a sign of the derivative (dμ/dδ) of the adhesion (μ) as a function of the slip (δ) and (ii) the predetermined reference value.” Claim 3 depends from Claim 1, which recites generating the driving signal via an adaptive filter that implements a Least Mean Square (LMS) algorithm. In other words, Claim 3 recites both the use of the adaptive filter that implements the LMS algorithm as well as the integration over time of the sign. However, the disclosure as originally filed (see e.g. specification ¶0061-0064 and Figures 6 and 8) describes the integrator 805 as being a replacement for the adaptive filter, in order to implement the invention more simply. Therefore, the disclosure as originally filed appears to describe either the use of the adaptive filter or the integrator in the alternative, but not both of the elements in combination in a single control method or circuit. Thus, the subject matter of the combination of the adaptive filter and the integration was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 9, the preamble of the claims renders the claims indefinite. The preamble of each claim states that the method is “for calculating or estimating a speed of a vehicle,” however the body of the claims is directed toward steps which result in controlling a torque exerted on an axle or wheel. The claims do not recite any calculation or estimation of the speed of the vehicle, and none of the recited steps of the method appear to be linked to any such calculation or estimation. It is therefore unclear how the language in the preamble is intended to limit or provide additional meaning to the claims, which renders the claims indefinite. For the purposes of examination, the preamble of the claim is not interpreted as limiting and any method which performs the recited steps in the body of the claim is understood to read on the claims.
Examiner’s note: although Claims 7 and 13 further recite a step of computing the speed of the vehicle, this is stated to be computing and not calculating or estimating and appears to occur completely independent of the rest of the method of Claim 1 or 9. Thus, Claims 7 and 13 do not cure the deficiency of Claims 1 and 9.
Claims 2-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-8) or Claim 9 (for Claims 10-14) and for failing to cure the deficiencies listed above.
Regarding Claim 2, the entirety of the claim is indefinite. The claim recites “wherein said driving signal (C(Tj+1)) is generated by integration over time of the error signal (e(Tj+1)).” Claim 2 depends from Claim 1, which recites generating the driving signal via an adaptive filter that implements a Least Mean Square (LMS) algorithm. In other words, Claim 2 recites both the use of the adaptive filter that implements the LMS algorithm as well as the integration over time of the error signal. However, upon review of the specification for clarity regarding the use of both the adaptive filter as well as the integration, the disclosure (see e.g. specification ¶0061 and Figures 6 and 7) describes the integrator 805 as being a replacement for the adaptive filter, and does not describe both of the elements in combination in a single control method or circuit. Therefore, it is generally unclear how the integration of the error is used in conjunction with the adaptive filter, which renders the claim indefinite. For the purposes of examination, any method using the integration over time of the error signal is understood to read on the claim.
Regarding Claim 3, the entirety of the claim is indefinite. The claim recites “wherein said driving signal (C(Tj+1)) is generated by integration over time a difference between (i) a sign of the derivative (dμ/dδ) of the adhesion (μ) as a function of the slip (δ) and (ii) the predetermined reference value.” Claim 3 depends from Claim 1, which recites generating the driving signal via an adaptive filter that implements a Least Mean Square (LMS) algorithm. In other words, Claim 3 recites both the use of the adaptive filter that implements the LMS algorithm as well as the integration over time of the sign. However, upon review of the specification for clarity regarding the use of both the adaptive filter as well as the integration, the disclosure (see e.g. specification ¶0061-0064 and Figures 6 and 8) describes the integrator 805 as being a replacement for the adaptive filter, but does not describe both of the elements in combination in a single control method or circuit. Therefore, it is generally unclear how the integration of the error is used in conjunction with the adaptive filter, which renders the claim indefinite. For the purposes of examination, any method using the integration over time of the sign of an error signal is understood to read on the claim.
Additionally, regarding Claim 3, the phrase “a difference between (i) a sign of the derivative (dμ/dδ) of the adhesion (μ) as a function of the slip (δ) and (ii) the predetermined reference value” renders the claim indefinite. The phrase describes a difference between a sign (which is understood to be a representation of either a positive sign or negative sign” and a value. However, as the representation of the sign is an indicator and not a value, it is unclear how a difference could be computer or calculated between a sign and a value. Additionally, Claim 1 previously recites “a difference between a value of said derivative (dμ/dδ) and a predetermined reference value.” It is unclear whether the phrase in Claim 3 is intended to recite the same difference (i.e. should instead read “the difference…”) or alternatively if the phrase in Claim 3 in reciting some distinct, second difference. The scope of the claim is therefore indefinite. For the purposes of examination, the recited difference is interpreted to be the same, and any method using the integration over time of the sign of an error signal is understood to read on the claim.
Regarding Claims 5, 6, 11, and 12, the phrase wherein “at least one of the calculating or the estimating is performed during…” renders the claims indefinite. Claim 1 (from which Claims 5 and 6 depend) and Claim 9 (from which Claims 11 and 12 depend) each recite in the preamble “calculating or estimating a speed of a vehicle.” However, Claims 1 and 9 also each recite calculating an error signal and calculating a value of slip, and estimating a value of adhesion. It is unclear whether Claims 5, 6, 11, and 12 are referring to the calculating which is stated in the preamble of Claim 1 and 9, or alternatively if Claims 5, 6, 11, and 12 are referring to the positively recited method steps of calculating an error signal or calculating slip, or estimating adhesion. It is noted that it has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04), and therefore claims reciting a “wherein” clause should provide further meaning to a positively recited method steps. For the purposes of examination, the phrase is interpreted as “the method is performed during…”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 5,135,290 A (Cao) in view of NPL Publication “Predictive Slip Control for Electrical Trains” (Sadr et al.), further in view of NPL Publication “Non-model based adaptive control of electro-hydraulic servo systems using prefilter inversion” (Ahmed et al.).

Regarding Claim 1, Cao discloses a method for calculating or estimating a speed of a vehicle, the method comprising:
generating speed signals indicating a speed of wheels of the vehicle (see Claim 1 and 1:62-63, wheel speed output VR);
estimating, via a control system (see Figure 1, and 1:55-56, a control circuit), as a function of said speed, a value of adhesion (μ) of a contact area of the wheels to a route (see 1:63-67, VR supplied to estimator which supplies estimated value μ(t) and see 1:6-14);
generating signals representative of a derivative (dμ/dδ) of said adhesion (μ) as a function of the slip (δ) of the wheels of said axle (see 1:64-68, estimating instantaneous slope of the μ-slippage curve, and see 1:15-18, the slope being Kμ);
calculating an error signal (e(Tj+1)) as a difference between a value of said derivative (dμ/dδ) and a predetermined reference value (see 2:4-7, the difference between actual Kμ and reference value Kμtar);
generating a driving signal (C(Tj+1)) based on said derivative (dμ/dδ) (see Figure 1, and 2:4-15, generating a driving signal PM based on the derivative and its error using elements 7, 3 and 4), based on the error signal (see Figure 1, based on error signal into element 3) to reduce and keep the error signal substantially at zero (see 2:4 and 2:46-57, Kμtar being a target value for Kμ, i.e. the controller acting to bring Kμ close to Kμtar  which reduces the difference and therefore error kept toward zero); and
applying said driving signal (C(Tj+1)) to a torque control module (see 2:11-15, PM applied to a final control element) to control a torque exerted on said wheels (see 2:11-15, braking applied to a wheel brake).


As above, Cao discloses using wheel speed and estimating the derivative (see mapping above).
Cao does not explicitly recite the method comprising:
generating signals indicating an angular speed (ω) of wheels of an axle of the vehicle,
estimating, via a control system that includes one or more processors, as a function of said angular speed (ω), a value of adhesion (μ) of a contact area of the wheels of said axle to a route,
calculating a value of slip (δ) of the wheels of said axle;
to control a torque exerted on said axle or the wheels of said axle.

However, Sadr et al. teaches a method to control torque and adhesion in a vehicle (see p. 3446, Abstract) by estimating a derivative of an adhesion slip curve (see Figures 7, 8, p. 3450-3451, Δμ/Δλ, being the “ramp” or slope of the curve of adhesion with respect to slip), including:
generating signals indicating an angular speed (ω) of wheels (see p. 3446, ωwh corresponds to angular speed of the train driven wheel, see p. 3449, ωwh used to further calculate adhesion, i.e. a signal indicating the angular speed is generated for use in determination) of an axle of the vehicle (see p. 3448, e.g. in a train with axles, e.g. calculations for wheels on a front axle),
estimating, via a control system that includes one or more processors (see p. 3453, the proposed algorithm implemented on a microprocessor), as a function of said angular speed (ω), a value of adhesion (μ) of a contact area of the wheels of said axle to a route (see p. 3449, equation 14 or 16, adhesion coefficient estimated by a calculation using ωwh),
calculating a value of slip (δ) of the wheels of said axle (see Figure 7 on p. 3451, measuring and estimation for wheel slip λ at a time step k is performed, see p. 3447, λ is calculated using Equations 2 and 3); 
to control a torque exerted on said axle or the wheels of said axle (see p. 3451, to determine a reference torque to be applied, and see p. 3448, for wheels on an axle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control circuit and method of Cao to use rotational wheel speeds of wheels of an axle and to calculate adhesion and slip by use of a microprocessor, in the manner as taught by Sadr et al., with the motivation of enhancing the robustness and flexibility of the control circuit and method to extend to vehicles such as railway vehicles, and torque control modules such as motors, while optimizing the depreciation of the wheel and rail (see Sadr et al., p. 3446 Abstract).


As above, Cao discloses the generating of the driving signal using a control element 3, which may be adaptive (see Figure 1), and which may control a physical element (see 2:13-15, control of a proportioning valve).
Cao does not explicitly recite the method comprising:
generating, via an adaptive filter that implements a Least Mean Square (LMS) algorithm, a driving signal (C(Tj+1)), wherein the LMS algorithm is continuously adapted based on the error signal to reduce and keep the error signal substantially at zero.

However, Ahmed et al. teaches a method to control output of a physical element in a system (see p. 5, control of a servo valve), comprising:
generating, via an adaptive filter that implements a Least Mean Square (LMS) algorithm (see p. 3, Figure 4, normalized least mean square (NLMS) adaptative algorithms and FIR Filter), a driving signal (C(Tj+1)) (see Figure 4, generating the control input u(k) to the plant), wherein the LMS algorithm is continuously adapted based on the error signal (see Figure 4, NLMS adaptation based on the error signal eref(k), and see p. 5, Figures 8, 10, the algorithm acting continuously throughout control) to reduce and keep the error signal substantially at zero (see p. 2, with the objective of error tending to a small value in the neighborhood (substantially) of zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control method and circuit of Cao to use an adaptive LMS-based control technique, as is taught by Ahmed et al., with the motivation of improving controller performance with respect to response to disturbances and uncertain nonlinearities (see Ahmed et al., p. 1 Abstract, and p. 5).

Regarding Claim 2, Cao discloses the method of claim 1, wherein said driving signal (C(Tj+1)) is generated by integration over time of the error signal (e(Tj+1)) (see 2:8-9, the controller exhibiting proportional and integral behavior).

Regarding Claim 4, Cao discloses the method of claim 1, wherein said predetermined reference value is equal to or greater than zero (see 2:4 and 2:46-47, Kμtar  being a small positive value or zero)).
Examiner's note: since the claim uses the phrase "equal to or greater than," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 5, Cao discloses the method of claim 1, wherein the at least one of the calculating or the estimating is performed during a braking condition of the vehicle (see Claim 1, controlling torque for a moving wheel, which can be braking torque).

Regarding Claim 6, Cao discloses the method of claim 1, wherein at least one of the calculating or the estimating is performed during a traction condition of the vehicle (see Claim 1, controlling torque for a moving wheel, which can be driving torque).

Regarding Claim 7, Cao does not explicitly recite the method of claim 1, further comprising computing the speed of the vehicle as a linear speed at which said axle advances.

However, Sadr et al. teaches the method as above,
further comprising computing the speed of the vehicle as a linear speed at which said axle advances (see p. 3446 and p. 3447 equation (1), train actual speed in m/s used in the equation (determined as a mathematical input, i.e. computed)).
The motivation to combine Cao and Sadr et al. was provided in the rejection of Claim 1.

Regarding Claim 8, Cao does not explicitly recite the method of claim 1, wherein the vehicle is a railway vehicle and the route includes rails.

However, Sadr et al. teaches the method as above,
wherein the vehicle is a railway vehicle and the route includes rails (see p. 3446, Abstract).
The motivation to combine Cao and Sadr et al. was provided in the rejection of Claim 1.

Regarding Claims 9-14: all limitations as recited have been analyzed with respect to Claim 1 and 4-8. Claims 9-14 do not teach or define any new limitations beyond Claims 1 and 4-8; therefore, the claims are rejected under the same rationale.
Regarding Claim 15, Cao discloses a control system (see Figure 1, Claim 1) comprising:
a control circuit (see Figure 1, and 1:55-56, control circuit), the control circuit configured to receive speed signals indicating a speed of wheels of a vehicle (see Claim 1 and 1:62-63, wheel speed output VR), the control circuit configured to estimate, as a function of said speed, a value of adhesion of a contact area of the wheels to a route (see 1:63-67, VR supplied to estimator which supplies estimated value μ(t) and see 1:6-14), 
the control circuit configured to generate signals representative of a derivative of said adhesion as a function of the slip of the wheels of said axle (see 1:64-68, estimating instantaneous slope of the μ-slippage curve, and see 1:15-18, the slope being Kμ), and to calculate an error signal as a difference between a value of said derivative and a predetermined reference value (see 2:4-7, the difference between actual Kμ and reference value Kμtar);
the control circuit to generate a driving signal based on said derivative (see Figure 1, and 2:4-15, generating a driving signal PM based on the derivative and its error using elements 7, 3 and 4), based on the error signal (see Figure 1, based on error signal into element 3) to reduce and keep the error signal substantially at zero (see 2:4 and 2:46-57, Kμtar being a target value for Kμ, i.e. the controller acting to bring Kμ close to Kμtar  which reduces the difference and therefore error kept toward zero);
the control circuit further configured to control a torque (see 2:11-15, PM applied to a final control element) exerted on the wheels of said vehicle based on said driving signal (see Figure 1, based on the signal PM).

As above, Cao discloses using wheel speed and estimating the derivative (see mapping above).
Cao does not explicitly recite:
a control circuit including one or more processors
configured to receive speed signals indicating an angular speed of wheels of an axle of a vehicle,
configured to estimate, as a function of said angular speed, a value of adhesion of a contact area of the wheels of said axle to a route, and calculate a value of slip of the wheels of said axle;
the control circuit further configured to control a torque exerted on said axle or the wheels of said axle based on said driving signal.

However, Sadr et al. teaches a technique to control torque and adhesion in a vehicle (see p. 3446, Abstract) by estimating a derivative of an adhesion slip curve (see Figures 7, 8, p. 3450-3451, Δμ/Δλ, being the “ramp” or slope of the curve of adhesion with respect to slip), including:
a control circuit including one or more processors (see p. 3453, the proposed algorithm implemented on a microprocessor),
configured to receive speed signals indicating an angular speed of wheels (see p. 3446, ωwh corresponds to angular speed of the train driven wheel, see p. 3449, ωwh used to further calculate adhesion, i.e. a signal indicating the angular speed is generated for use in determination) of an axle of a vehicle (see p. 3448, e.g. in a train with axles, e.g. calculations for wheels on a front axle),
configured to estimate, as a function of said angular speed, a value of adhesion of a contact area of the wheels of said axle to a route (see p. 3449, equation 14 or 16, adhesion coefficient estimated by a calculation using ωwh), and calculate a value of slip of the wheels of said axle (see Figure 7 on p. 3451, measuring and estimation for wheel slip λ at a time step k is performed, see p. 3447, λ is calculated using Equations 2 and 3);
the control circuit further configured to control a torque exerted on said axle or the wheels of said axle based on said driving signal (see p. 3451, to determine a reference torque to be applied, and see p. 3448, for wheels on an axle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control circuit of Cao to use rotational wheel speeds of wheels of an axle and to calculate adhesion and slip by use of a microprocessor, in the manner as taught by Sadr et al., with the motivation of enhancing the robustness and flexibility of the control circuit and method to extend to vehicles such as railway vehicles, and torque control modules such as motors, while optimizing the depreciation of the wheel and rail (see Sadr et al., p. 3446 Abstract).


As above, Cao discloses the generating of the driving signal using a control element 3, which may be adaptive (see Figure 1), and which may control a physical element (see 2:13-15, control of a proportioning valve).
Cao does not explicitly recite:
the control circuit comprising an adaptive filter that implements a Least Mean Square (LMS) algorithm, the adaptive filter configured to generate a driving signal based on said derivative, wherein the LMS algorithm is continuously adapted based on the error signal to reduce and keep the error signal substantially at zero.

However, Ahmed et al. teaches a circuit to control output of a physical element in a system (see p. 5, control of a servo valve):
the control circuit comprising an adaptive filter that implements a Least Mean Square (LMS) algorithm (see p. 3, Figure 4, circuit with normalized least mean square (NLMS) adaptative algorithms and FIR Filter), the adaptive filter configured to generate a driving signal (see Figure 4, generating the control input u(k) to the plant), based on said error (see Figure 4, NLMS adaptation based on the error signal eref(k), and see p. 5, Figures 8, 10, the algorithm acting continuously throughout control), wherein the LMS algorithm is continuously adapted based on the error signal to reduce and keep the error signal substantially at zero (see p. 2, with the objective of error tending to a small value in the neighborhood (substantially) of zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control method and circuit of Cao (which determines error based on the derivative) to use an adaptive LMS-based control technique for an error, as is taught by Ahmed et al., with the motivation of improving controller performance with respect to response to disturbances and uncertain nonlinearities (see Ahmed et al., p. 1 Abstract, and p. 5).

Regarding Claim 16, Cao does not explicitly recite the control system of claim 15, wherein the control circuit is further configured to compute the speed of the vehicle as a linear speed at which said axle advance.

However, Sadr et al. teaches the control circuit as above,
wherein the control circuit is further configured to compute the speed of the vehicle as a linear speed at which said axle advance (see p. 3446 and p. 3447 equation (1), train actual speed in m/s used in the equation (determined as a mathematical input, i.e. computed)).
The motivation to combine Cao and Sadr et al. was provided in the rejection of Claim 15.

Regarding Claim 17, Cao discloses the control system of claim 15, wherein said predetermined reference value is equal to zero (see 2:4 and 2:46-47, Kμtar  being a small positive value or zero)).

Regarding Claim 18, Cao further discloses different embodiments wherein the control circuit is configured to perform control during either a braking condition or a traction condition of the vehicle (see Claim 1, controlling torque for a moving wheel, which can be braking torque or driving torque).

Cao does not explicitly recite the control circuit configured to control both a braking condition and a traction condition.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that both embodiments of the control circuit in Cao (one for a braking condition and one for a traction condition) could be utilized on the same vehicle, resulting in one overall control circuit that performs both functions, with the motivation of reducing wear and slippage and improving efficiency by maximizing traction in all conditions (see Cao 1:50-52).


Additionally, Cao does not explicitly recite the control system of claim 15, 
wherein the control circuit is configured to calculate the value of the slip during both a braking condition and a traction condition of the vehicle.

However, Sadr et al. teaches the control circuit as above, wherein control includes:
calculating the value of the slip (see Figure 7 on p. 3451, measuring and estimation for wheel slip λ).
The motivation to combine Cao and Sadr et al. was provided in the rejection of Claim 15.

Regarding Claim 19, Cao discloses the control system of claim 15, wherein the control circuit is configured to control the torque exerted on said axle or the wheels of said axle by generating a control signal to one or more of a friction brake assembly (see 2:14-15, the torque by brake pressure applied to a wheel brake) or a traction motor (see Claim 1, controlling torque of a driving torque, and see 1:36-38, and 2:40-45, of an engine) associated with the axle (the axle per the combination with Sadr et al., above.).
Examiner's note: since the claim uses the conjunction "or," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 20, Cao does not explicitly recite the control system of claim 15, wherein the vehicle is a railway vehicle and the route includes rails.

However, Sadr et al. teaches the method as above,
wherein the vehicle is a railway vehicle and the route includes rails (see p. 3446, Abstract).
The motivation to combine Cao and Sadr et al. was provided in the rejection of Claim 15.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patent U.S. 5,135,290 A (Cao) in view of NPL Publication “Predictive Slip Control for Electrical Trains” (Sadr et al.), further in view of NPL Publication “Non-model based adaptive control of electro-hydraulic servo systems using prefilter inversion” (Ahmed et al.), further in view of Patent U.S. 4,078,845 A (Amberg et al.).
Regarding Claim 3, Cao discloses wherein said driving signal (C(Tj+1)) is generated by integration (see 2:8-9 the controller exhibiting integral behavior), and further discloses the error signal being a difference between (i) a sign of the derivative (dμ/dδ) of the adhesion (μ) as a function of the slip (δ) and (ii) the predetermined reference value (see 2:4-7, the difference between actual Kμ and reference value Kμtar), and predetermined reference value being zero (see 2:46-47).

Cao does not explicitly recite the method of claim 1, wherein said driving signal (C(Tj+1)) is generated by integration over time a difference between (i) a sign of the derivative (dμ/dδ) of the adhesion (μ) as a function of the slip (δ) and (ii) the predetermined reference value.

However, Amberg et al. teaches a method for controlling torque of a vehicle wheel (see Claim 1, braking torque control)
wherein said driving signal is generated by integration over time a difference between (i) a sign of the error and (ii) zero (see Figure 3, 7:38-53, Claim 38, error signal 29 enter hysteresis circuit 15A which produces a constant level positive or negative signal depending upon the sign of said first error signal, which is sent to means for integrating said hysteresis circuit output signal and producing said basic wheel braking force control signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Cao with the technique for integration of the sign as taught in Amberg et al., with the motivation of ensuring that all wheels in a system are performing a share of the torque transfer (see 3:45-53).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-4794538-A teaches subject matter including a control circuit using a difference between an instant slope of an adhesion curve and a reference value (see e.g. Figure 2C).
US-4862368-A teaches subject matter including a control circuit using a difference between a slope of an adhesion curve and a reference value (see e.g. Figure 2 and the rejections under 103 in the parent application 16/088,107).
US-5394071-A teaches subject matter including a circuit to provide adaptive LMS filters to a feedback-based control system (see e.g. Figure 3).
US-6208097-B1 teaches subject matter including estimation of the side of the creep curve for a locomotive (see e.g. Column 7).
US-20050065701-A1 teaches subject matter including maximization of traction by searching for zero slope of an adhesion curve (see e.g. [0050]).
US-20100114449-A1 teaches subject matter including vehicle body speed calculation in a traction control system (see e.g. [0124]).
US-20120330485-A1 teaches subject matter including LMS filtering of an error signal in a control circuit (see e.g. [0045], Figure 3).
KR-20130003555-A teaches subject matter including slip control using adaptive inverse LMS (see e.g. p. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619